Dewey, J.
The plaintiff has performed valuable services for the defendants, in personal labor, and is entitled to recover a reasonable compensation therefor, unless he-is barred of that right by reason of certain stipulations entered into by him at the time he went into the service of the defendants. This agreement was to this effect; “that if the plaintiff was dissatisfied and wished to leave, he was to give the defendants four weeks’ notice before leaving.”
The plaintiff insists that there was on his part no violation of that stipulation, giving it its legal effect and proper construction ; that the agreement not to leave without four weeks’ previous notice, had reference to a voluntary withdrawing, or abandonment of the service of the defendants, and that an inability occasioned through a visitation of Providence, such as an inability by reason of sickness which should absolutely disqualify the party for performing the stipulated duties, would justify his leaving without giving the four weeks’ notice previous to leaving, and that he might recover a proper compensation for the services actually performed, notwithstanding such stipulation. This view, we think, is a correct and sound one. When limited to contracts for personal services, it is entirely reasonable, and must be taken as a part of the stipulation.
The cases of Stark v. Parker, 2 Pick. 267, and Olmstead v. Beale, 19 Pick. 528, and others of the same class, where leaving the service of the employer has been held to occasion a forfeiture of all wages for previous service, have been cases of voluntary withdrawing, in violation of contract.
The stipulation of notice, in the case before us, had reference to such voluntary withdrawing, and not to the case of *442sickness incapacitating the party from continuing to labor. The defence, therefore, cannot prevail.
No question was raised before us as to the amount to be recovered for the services actually performed; whether it was to be at the rate per month stipulated for the entire period, or for a proper compensation for the time, taking into consideration the contract for the whole period, and the relative value of the labor for that part of it in which the plaintiff was in the service of the defendants; and we express no opinion upon that point. Exceptions overruled.